Judge Clark
dissenting:
The jury by its verdict found the defendant not guilty of the charged violation in originally prescribing and dispensing Methylphenidate to Martha T. Owens, but guilty in refilling the prescription on her second and third visits to defendant’s office. The time lapse between visits (23 days and 20 days) was such that the patient Owens would have consumed the 36 tablets of Methylphenidate at the rate of two per day as prescribed.
On the second and third visits to defendant’s office for prescription refills Owens did not complain of any harmful effects from the drug. Thus, the defendant could reasonably *268assume without further examination that the prescribed drug had no harmful effects upon her; that the drug had been effective in the treatment of the patient; and that refilling the prescription was justifiable under the circumstances.
To find the defendant guilty under the charge of the trial court, the jury had to find, from the evidence beyond a reasonable doubt, that defendant knowingly, wilfully and intentionally deliveréd the drug to the patient, not in the normal course of his professional practice and not in good faith. In my opinion the evidence was insufficient to support the verdicts of the jury, and the trial court erred in denying defendant’s motion to set aside the verdicts.